     Case 1:19-cv-00708-DAD-EPG Document 97 Filed 07/20/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   PROJECT SENTINEL, a California non-              No. 1:19-cv-00708-DAD-EPG
     profit corporation,
12

13                     Plaintiff,                     ORDER GRANTING IN PART DENYING IN
                                                      PART MOTION FOR TO CORRECT
14          v.                                        DEFAULT JUDGMENT
15   JEANETTE KOMAR,                                  (Doc. No. 94)
16                     Defendant.
17

18

19          This matter is before the court on plaintiff Project Sentinel’s motion to correct the default

20   judgment entered in this case on June 4, 2021 (Doc. No. 89). (Doc. No. 94.)

21          This matter was closed on July 7, 2021 after plaintiff’s request for dismissal of former

22   defendant Sarah Komar was granted pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i).

23   (Doc. No. 93.) On that date, all other defendants in this case had previously been dismissed or

24   judgment had been entered against them. 1 (Id. at 2.) On July 13, 2021, plaintiff filed a motion to

25   correct the June 4, 2021 default judgment pursuant to Rule 60(a). (Doc. Nos. 94, 95.)

26   1
       On July 6, 2021, plaintiff lodged a proposed default judgment without any explanation as to
27   why this was done or whether any changes were sought to the judgment which had previously
     been entered by the court on June 4, 2021. (Doc. Nos. 90, 90-1.)
28
                                                      1
     Case 1:19-cv-00708-DAD-EPG Document 97 Filed 07/20/21 Page 2 of 4


 1            PLAINTIFF’S MOTION TO CORRECT THE JUNE 4, 2021 JUDGMENT

 2           Plaintiff’s motion raises two issues with respect to the June 4, 2021 default judgment: (1)

 3   it was incorrectly entered as to both defendants Jeanette and Sarah Komar, when it should have

 4   only been entered as to defendant Jeanette Komar, and (2) the text-only docket entry neglected to

 5   incorporate the terms of the monetary and injunctive relief that this court had ordered (Doc. No.

 6   88) and would thus render the judgment difficult to enforce. (Doc. Nos. 94, 95.) Plaintiff

 7   therefore requests entry of the previously-submitted proposed order (Doc. No. 90-1) that contains

 8   the terms the court had previously awarded as well as an award of post-judgment interest pursuant

 9   to 28 U.S.C. § 1961. (Doc. No. 95 at 2.)

10           Federal Rule of Civil Procedure 60(a) allows the Court to “correct a clerical mistake or a

11   mistake arising from oversight or omission whenever one is found in a judgment, order, or other

12   part of the record.” Rule 60(b) also permits a district court to relieve a party from a final order or

13   judgment on grounds of: “(1) mistake, inadvertence, surprise, or excusable neglect; (2) newly

14   discovered evidence . . .; (3) fraud . . . of an adverse party; (4) the judgment is void; (5) the

15   judgment has been satisfied . . . or (6) any other reason justifying relief from the operation of the

16   judgment.” Fed. R. Civ. P. 60(b).

17           Good cause having been shown, the court will enter a corrected judgment in order to

18   correctly reflect the defendant against whom default judgment is to be entered and to incorporate

19   the terms of the relief this court had previously ordered on June 4, 2021 into the default judgment

20   document itself so as to facilitate plaintiff’s ability to enforce the judgment.
21           Plaintiff also seeks to add an award of post-judgment interest pursuant to 28 U.S.C.

22   § 1961, which was not previously sought in its motion for default judgment and thus was not

23   made part of recommended award in either the finding and recommendations2 or in the terms of

24   /////

25   /////

26   /////
27
     2
       Plaintiff also did not object to the findings and recommendations which did not include this
28   term.
                                                        2
     Case 1:19-cv-00708-DAD-EPG Document 97 Filed 07/20/21 Page 3 of 4


 1   the undersigned’s final order directing the entry of default judgment.3 (Compare id. at 2 with

 2   Doc. Nos. 85, 88.) Thus, the court construes this aspect of plaintiff’s motion as a request for

 3   reconsideration.

 4          Reconsideration of a prior order is an extraordinary remedy “to be used sparingly in the

 5   interests of finality and conservation of judicial resources.” Kona Enters., Inc. v. Estate of

 6   Bishop, 229 F.3d 877, 890 (9th Cir. 2000) (citation omitted); see also Harvest v. Castro, 531 F.3d

 7   737, 749 (9th Cir. 2008) (addressing reconsideration under Rule 60(b)). In seeking

 8   reconsideration under Rule 60, the moving party “must demonstrate both injury and

 9   circumstances beyond his control.” Harvest, 531 F.3d at 749 (internal quotation marks and

10   citation omitted).

11          “A motion for reconsideration should not be granted, absent highly unusual

12   circumstances, unless the district court is presented with newly discovered evidence, committed

13   clear error, or if there is an intervening change in the controlling law,” and it “may not be used to

14   raise arguments or present evidence for the first time when they could reasonably have been

15   raised earlier in the litigation.” Marlyn Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571

16   F.3d 873, 880 (9th Cir. 2009) (internal quotations marks and citations omitted) (emphasis in

17   original). Further, Local Rule 230(j) requires, in relevant part, that a movant show “what new or

18   different facts or circumstances are claimed to exist which did not exist or were not shown”

19
     3
        The court notes that the proposed order plaintiff has now submitted (Doc. No. 90-1) includes
20   other changes to the relief previously ordered by this court (Doc. No. 88) that were not addressed
     by plaintiff in its original motion (Doc. No. 68). (Compare Doc. No. 88 at 3 (“Jeanette Komar,
21   her agents, employees, and all persons in concert or participation with any of them, is
22   permanently enjoined from discriminating in the rental of dwellings based on any of the
     characteristics protected by the Fair Housing Act, and the Fair Employment and Housing
23   Act, including the following. . .”) and Doc. No. 90-1 at 2 (“Defendant Jeanette Komar, her
     agents, employees, and all persons in concert or participation with any of them, is permanently
24   enjoined from committing the following discriminatory housing practices in violation of the
     Fair Housing Act and the Fair Employment and Housing Act . . .”) and compare Doc. No. 88
25   at 5 (“For a period of five years, or if sooner, until Jeanette Komar sells all of her rental
26   properties”) with Doc. No. 90-1 at 4 (“[F]or a period of five years, or upon the date that
     Defendant Jeanette Komar sells all of her residential rental properties, whichever occurs first
27   . . .”))(emphasis added.) The court will not incorporate plaintiff’s proposed changes to the June 4,
     2021 order in this order given plaintiff’s failure to disclose those proposed changes and plaintiff’s
28   failure to even address whether reconsideration of the prior order is appropriate in this regard.
                                                        3
     Case 1:19-cv-00708-DAD-EPG Document 97 Filed 07/20/21 Page 4 of 4


 1   previously, “what other grounds exist for the motion,” and “why the facts or circumstances were

 2   not shown” at the time the substance of the order which is objected to was considered.

 3          Plaintiff again presents no argument as to why this change to the judgment should be

 4   made and does not identify any basis under Rule 60 upon which this court should reconsider its

 5   prior order. The court carefully reviewed plaintiff’s proposed terms provided along with its

 6   motion for default judgment along with all of the additional briefing, but it does not appear

 7   plaintiff sought post-judgment interest in its prior briefing. Plaintiff has not set forth facts or law

 8   providing a basis upon which the court could alter its prior decision. Therefore, plaintiff’s motion

 9   for reconsideration is denied as to the request to belatedly add post-judgment interest.

10          Accordingly, plaintiff’s motion to correct the judgment is granted in part and denied in

11   part as outlined above.

12                                               CONCLUSION

13          Accordingly,

14          1.      Plaintiff’s motion for reconsideration (Doc. No. 71) is granted in part and denied

15                  in part as outlined above;

16          2.      The court will, by separate order, enter an amended entry of default judgment in

17                  favor of plaintiff Project Sentinel against defendant Jeanette Komar, for violations

18                  of the Fair Housing Act and the Fair Employment and Housing Act which shall

19                  incorporate those terms contained in the court’s June 4, 2021 order (Doc. No. 88);

20          3.      The Clerk of the Court is directed to vacate the default judgment entered on June
21                  4, 2021 (Doc. No. 89); and

22          4.      This case is to remain closed.

23   IT IS SO ORDERED.
24
        Dated:     July 19, 2021
25                                                          UNITED STATES DISTRICT JUDGE

26
27

28
                                                        4
